Citation Nr: 1413611	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to a service-connected lumbosacral spine disorder.

2. Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to a service-connected lumbosacral spine disorder.

3.  Entitlement to an increased evaluation for Barrett's esophagus, previously evaluated as hiatal hernia with gastroesophageal reflux disease and heartburn, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to April 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2012, the Board denied entitlement to an effective date prior to October 26, 2006, for the grant of service connection for tenosynovitis of the right ankle, and denied reopening a previously denied claim of service connection for a left ankle disorder.  The Board also reopened a previously denied claim of service connection for a psychiatric disorder and granted service connection for a psychiatric disorder.  At that time, the Board also remanded the remaining claims on appeal to the RO for additional development.


FINDINGS OF FACT

1.  Hypertension did not begin during military service or within a year of military discharge, is not causally related to military service, and is not secondary to a service-connected disability.  

2.  Diabetes did not begin during military service or within a year of military discharge, is not causally related to military service, and is not secondary to a service-connected disability.  

3.  The Veteran's Barrett's esophagus has not resulted in hemorrhage, large ulcerated or eroded areas, material weight loss, hematemesis, or melena and is not productive of severe impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection of diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for an increased rating for Barrett's esophagus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7307-7346 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's May 2006 and October 2006 letters advised the Veteran of the elements of the requirements for claims for increased rating and service connection, including on a secondary basis.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The letters did not provide notice of the elements of the requirements for a claim of service connection on a direct basis.  This notice was provided in conjunction with other claims for service connection filed during a similar time period in a letter dated in March 2007.  In addition, the Veteran has shown actual notice of how to substantiate a service connection claim on a direct basis.  Therefore, additional notice is not necessary.

VA has obtained available service treatment records, VA treatment records, VA examination reports, and Social Security Administration (SSA) records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to present testimony, statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA has afforded the Veteran VA examinations with respect to his claims for increased rating and service connection.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examinations and associated findings are adequate, as each was based upon a complete review of the evidence of record, consideration of the Veteran's statements, and clinical examination of the Veteran. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinions provided in conjunction with the service connection claims are also adequate in combination, as they address whether the hypertension and diabetes are related to service or secondary to the service-connected low back disability, each opinion was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran, and each examiner provided sufficient rationale for the opinion presented.  See Barr, 21 Vet. App. at 311.  Although the examiners did not explicitly address the Veteran's argument that his hypertension and diabetes are related to medications prescribed for his service-connected disabilities, the examiners considered all the evidence of record, which included the prescribed medications, and listed the possible risk factors for hypertension and diabetes, which notably did not include any medication.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Legal Criteria

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to prevail on the issue of service connection there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases, such as hypertension and diabetes mellitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310 (2013).

Hypertension

Hypertension is defined for rating purposes as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2013). 

Although the service medical records reveal some findings of elevated diastolic blood pressure (i.e. diastolic blood pressure at 90 mm. or above) in March, May, and November 1992 and elevated systolic blood pressure in September 1992, the records, including those dated after these elevated readings, predominantly reveal normal blood pressure, and the service treatment and examination records, to include the separation examination record, reflect no findings or histories suggestive of hypertension.

The post-service medical records reveal a finding of elevated blood pressure (135/93) with negative history of hypertension in August 1996 and questionable hypertension in December 1996.  Hypertension is first diagnosed in January 1999.  

A May 2007 VA examination record reveals the Veteran's history of taking medication for hypertension for the previous ten years.  He reported that he was "not doing much exercise because of obesity and right ankle pain."  He added that he was unable to do exercises due back pain and spasm and that he could not walk more than 100 feet or climb more than five steps at a stretch because of right ankle and back problems.  He reported obesity since 1989 and indicated that he had a family history of obesity and hypertension.  The examiner diagnosed hypertension.  The examiner opined that the hypertension was not likely a result of the service-connected back condition preventing the Veteran from exercise and causing the Veteran to be overweight.  The examiner explained that "overweight can be prevented by strict diet and [the Veteran] can still do upper body exercises."  The examiner added that a back condition like low back strain is not likely a routine etiological factor for overweight and obesity resulting in hypertension.  The examiner further noted that the Veteran gave a family history of obesity and hypertension.  The examiner found the hypertension was not likely a result of inability to exercise due to the service-connected back disability.  

A March 2012 VA examination record reveals the examiner's determination that the hypertension was less likely than not incurred in or caused by service.  The examiner explained that there was no credible medical literature that supports that a back injury will cause or increase the risk of developing hypertension, and the American Academy of Orthopedic Surgeons recommends moderate activity levels for any individual with a joint or spine injury to increase flexibility and prevent complications from disuse syndrome.  The examiner added that the Veteran was placed on a restricted diet while on duty due to weight gain and lost 25 pounds during a three month period, which indicated that the Veteran had the ability to lose weight based on intake of food.  The examiner reported that weight and sedentary life style are only two of the risk factors for the development of hypertension and that weight is controlled by the amount of food intake versus calorie expended, which was a modifiable risk factor completely under the control of the individual.  The examiner determined the Veteran's own lack of self-control lead to his obesity and his excessive weight cannot be contributed to his back injury sustained while on activity duty.  The examiner added that there are several risk factors that contribute to the development of hypertension, which can be divided into modifiable and non-modifiable factors.  The examiner determined that Veteran had the following non-modifiable risk factors:  age at the time of diagnosis over 40, male gender, and family history. The examiner also found the Veteran had modifiable risk factors under the control of the Veteran including alcohol intake prior to 2011 and weight.  The examiner noted that the Veteran weighed 321 pounds at the time of the hypertension diagnosis.  The examiner further noted that the Veteran had a sedentary life style, reporting not being physically active since military service.  The examiner reported that the military promotes physical activity which leads to a healthy lifestyle due to mandatory physical training and annual physical fitness evaluations.  The examiner reported that the purpose of the activities was to insure that service members are in good physical condition and that it was a personal choice if one participates in additional physical activity or makes the most of the physical training offered.  

In consideration of the evidence of record, the Board finds that service connection is not warranted for hypertension. The record does not show that hypertension manifested during service or to a compensable degree within a year after discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  The service treatment and examination records are silent as to any complaints or findings of hypertension, the earliest finding of possible hypertension dates more than three years after discharge, and the first definitive diagnosis dates more than five years after discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Given the number of blood pressure readings during service, it would be expected that hypertension would be listed in the records if the Veteran had the condition.  Moreover, the Veteran has not reported predominantly elevated blood pressure readings during and since service prior to the diagnosis.  Thus, the Board finds hypertension was not present during service or within a year of discharge.  

Furthermore, the evidence does not contain sufficient evidence linking the hypertension to service or a service-connected disability.  Although the record indicates that obesity may place a person at risk for developing hypertension, the record does not include any probative medical opinions linking the Veteran's hypertension to military service or a service-connected disability, to include weight gain incurred during service or secondary to a service-connected disability or medications prescribed for a service-connected disability.  This theory incorporates the aggravation prong of secondary service connection as well.  The evidence of record does include VA examiners' opinions that the hypertension is not related to military service and is not secondary to the service-connected low back disability.  The Board finds the VA examiners' opinions are highly probative because each is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran contends that his hypertension is secondary to his service-connected disabilities, to include secondary to medications prescribed for the disabilities or weight gain due to an inability to exercise due to service-connected disability.   Although the Veteran is competent to report diminished ability to perform lower body exercises and weight gain, he is not competent to link obesity to service or a service-connected disability, particularly in light of the family history of obesity and significant weight gain after discharge from service (he weighed 239 pounds at his separation examination).  He is also not competent to attribute the hypertension to medication prescribed for service-connected disabilities.  The question of whether the Veteran's hypertension is related to his military service or service-connected disability, to include whether it is related to obesity related to either service or a service-connected disability or medications prescribed for a service-connected disability, does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau, 492 F.3d at 1377.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide such an opinion.  Accordingly, the Board finds that these statements are not competent evidence to establish service connection for hypertension.  

Accordingly, service connection for hypertension is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Diabetes Mellitus

The service treatment and examination records reflect no findings or histories indicative of diabetes.  Diabetes was diagnosed by a VA medical professional in April 2000.  Subsequent VA treatment records indicate that the condition has persisted since that time.

A May 2007 VA examination record reveals the Veteran's history of being diagnosed with diabetes approximately five years earlier.  He reported that he was "not doing much exercise because of obesity and right ankle pain."  He reported obesity since 1989 and indicated that he had a family history of obesity and diabetes.  The examiner diagnosed adult onset diabetes mellitus.  The examiner opined that the diabetes was not likely a result of the service-connected back condition preventing the Veteran from exercise and causing the Veteran to be overweight.  The examiner explained that "overweight can be prevented by strict diet and [the Veteran] can still do upper body exercises."  The examiner added that a back condition like low back strain is not likely a routine etiological factor for overweight and obesity resulting in diabetes.  The examiner further noted that the Veteran gave a family history of obesity and diabetes.  The examiner found the diabetes was not likely a result of inability to exercise due to the service-connected back disability.  

A March 2012 VA examination record reveals the examiner's determination that the diabetes was less likely than not incurred in or caused by service.  The examiner explained that there was no credible medical literature that supports that a back injury will cause or increase the risk of developing diabetes and the American Academy of Orthopedic Surgeons recommends moderate activity levels for any individual with a joint or spine injury to increase flexibility and prevent complications from disuse syndrome.  The examiner added that the Veteran was placed on a restricted diet while on duty due to weight gain and lost 25 pounds during a three month period, which indicated that the Veteran had the ability to lose weight based on intake of food.  The examiner reported that weight and sedentary life style are only two of the risk factors for the development of diabetes and that weight is controlled by the amount of food intake versus calorie expended, which was a modifiable risk factor completely under the control of the individual.  The examiner determined the Veteran's own lack of self-control lead to his obesity and his excessive weight cannot be contributed to his back injury sustained while on activity duty.  The examiner added that there are several risk factors that contribute to the development of diabetes, which can be divided into modifiable and non-modifiable factors.  The examiner determined that Veteran had the following non-modifiable risk factors:  age at the time of diagnosis over 40, male gender, and family history. The examiner also found the Veteran had modifiable risk factors under the control of the Veteran including alcohol intake prior to 2011 and weight.  The examiner noted that the Veteran weighed 333 pounds at the time of the diabetes diagnosis.  The examiner further noted that the Veteran had a sedentary life style, reporting not being physically active since military service.  The examiner reported that the military promotes physical activity which leads to a healthy lifestyle due to mandatory physical training and annual physical fitness evaluations.  The examiner reported that the purpose of the activities was to insure that service members are in good physical condition and that it was a personal choice if one participates in additional physical activity or makes the most of the physical training offered.  

In consideration of this evidence, the Board finds that service connection is not warranted for diabetes. The record does not show that diabetes began during service or manifested to a compensable degree within a year after discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  The service treatment and examination records are silent as to any complaints or findings of diabetes; the earliest diagnosis dates seven years after discharge.  See Mense, 1 Vet. App. at 356.  Moreover, the Veteran has not reported symptoms possibly attributable to diabetes during and since service prior to the diagnosis.  Thus, the Board finds diabetes was not present during service or within a year of discharge.  

Furthermore, the evidence does not contain any probative evidence linking the diabetes to service or a service-connected disability.  Although the record indicates that obesity may place a person at risk for developing diabetes, the record does not include any medical opinions linking the Veteran's diabetes to military service or a service-connected disability, to include weight gain incurred during service or secondary to a service-connected disability.  The record also does not include any medical opinions linking the Veteran's diabetes to medications prescribed for the service-connected disabilities.  This theory incorporates the aggravation prong of secondary service connection as well.   However, the evidence of record includes VA examiners' opinions that the diabetes is not related to military service and is not secondary to inability to exercise using the lower extremities or the service-connected low back disability.  The Board finds the VA examiners' opinions are highly probative because each is supported by a detailed rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board has considered the Veteran's statements that his diabetes is related to obesity caused by service or a service connected disability or medications prescribed for a service-connected disability.  As discussed above, however, the Board finds the Veteran is not competent to provide an opinion as to the medical causation of his diabetes.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.  

Accordingly, service connection for diabetes is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for diabetes, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In April 2006, the Veteran filed a claim for an increased rating for his service-connected Barrett's esophagus, which is rated as 30 percent disabling by analogy to 38 C.F.R. § 4.114, Diagnostic Code 7307-7346 (2013).  Pursuant to 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Diagnostic Code 7307, which rates hypertrophic gastritis, identified by gastroscope, provides a 30 percent rating for chronic gastritis with multiple small eroded or ulcerated areas and symptoms and a 60 percent rating for chronic gastritis with severe hemorrhages or large ulcerated or eroded areas.   

Diagnostic Code 7346, which rates hiatal hernia, provides a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health and a 60 percent rating for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

Facts and Analysis

An October 2005 VA treatment record indicates that the Veteran had no fever, chills, abdominal pain, diarrhea, constipation, chest pain, or shortness of breath.  He was determined to be in no acute distress.  

An April 2006 VA treatment record indicates that the Veteran had lost 21.6 pounds since October 19, 2005, by decreasing his carbohydrate intake.  He denied fatigue, change in bowel habits, nausea, vomiting, diarrhea, or constipation.  He was in no apparent distress.  The record noted that recent blood work was "essentially normal."  After examination, the Veteran was assessed with Barrett's esophagus, continue current medications.   A June 2006 upper endoscopy showed hiatus hernia and mucosal changes consistent with Barrett's esophagus, and an esophago-gastroduodenoscopy (EGD) showed Barrett's esophagus.  

A September 2006 VA examination record reveals the Veteran's history of worsening reflux.  He also reported daily nausea, weekly reflux, and alternating constipation.  He reported weekly epigastric/abdominal pain which occurred after eating certain foods and which lasted for up to one hour.  He explained that the pain interfered with his ability to take his medications and that his medications for his diabetes tended to increase the discomfort.  He reported weekly vomiting, but then reported that he most recently vomited two months earlier.  He denied any systemic symptoms of fever, fatigue, night sweats, or weight change.  He reported that his weight had not changed in the previous 12 months.  He reported that he was unemployed but attributed the unemployment to unrelated medical conditions.  After examination, gastroesophageal reflux disease (GERD) with Barrett's esophagus was diagnosed.  

An October 2006 VA treatment record indicates that the Veteran had severe GERD and Barrett's esophagus and that a recent endoscopy did show some biopsies indeterminant for dysplasia (all others without dysplasia).  A November 2006 VA treatment record indicates that the Veteran denied nausea, constipation, or diarrhea and reported vomiting sometimes with his reflux.

A May 2007 VA treatment record indicates that the Veteran denied constipation or nausea and reported vomiting twice weekly and occasional diarrhea.  A May 2007 EGD showed Barrett's esophagus, benign neoplasm of stomach, and benign neoplasm of duodenum, jejunum, and ileum.  A June 2007 VA treatment record indicates that the Veteran has Barrett's esophagus due to reflux.  The record adds that the heartburn was "much better" on medication, though it persisted and the Veteran reported a period of throat burning "this winter" which meant the acid was likely still present, "albeit at lower amounts."  The record notes that Barrett's screening in 1997, 2002 (several), 2003, 2004, 2006 and 2007 revealed that the Veteran was free of high grade dysplasia.  The record notes that the Veteran also had a history of benign gastric polyps related to acid.   

October 2007 and June 2008 VA treatment records indicate that the Veteran denied nausea, constipation, and diarrhea and reported occasional vomiting with reflux.  A December 2008 VA treatment record reveals the Verdean's history of breakthrough reflux, noticed soon after starting new medication through mental health.  He denied nausea, vomiting, diarrhea, and constipation.  He was advised to use Mylanta as needed. 

March and June 2009 VA treatment records reveal negative histories of nausea, vomiting, diarrhea, and constipation.  The records indicate that the Barrett's esophagus was being treated with Omeprazole 60 mg BID and ranitidine 300 mg BID and that the Veteran used "little Mylanta " for break through acid reflux, with good relief.  The June 2009 treatment record also reported that the Veteran had fluctuating weight with an actual 11 pound weight loss since March 2009.  

January 2010 VA treatment records reveal the Veteran's history of abdominal pain due to kidney stone.  The records reveal negative histories of nausea, vomiting, diarrhea, and constipation.  The records indicate that the Barrett's esophagus was being treated with Omeprazole 60 mg BID and ranitidine 300 mg BID and that the Veteran used "little Mylanta " for breakthrough acid reflux, with good relief.  A March 2010 VA treatment record reveals the Veteran's history of intermittent sharp abdominal pain and bloating.  He denied any other any signs or symptoms of the upper or lower gastrointestinal tract.  A May 2010 EGD showed Barrett's metaplasia benign findings.  The records associated with the EGD indicate that the Veteran denied any signs or symptoms involving the upper gastrointestinal tract.  A June 2010 VA treatment record indicates that the Barrett's esophagus was being treated with Omeprazole 60 mg BID and ranitidine 300 mg BID and that the Veteran used "little Mylanta" for break through acid reflux, with good relief.  The Veteran denied nausea, vomiting, diarrhea, or constipation.  After examination and review of blood work, diagnoses included diaphragmatic hernia and Barrett's esophagus.  

April 2011 VA medical records reveal the Veteran's history of improved gastrointestinal symptoms.  The records indicate that the Veteran reported a past history of anemia and "wondered" if he were currently anemic.  An April 2011 EGD revealed Barrett's esophagus and polyp.  A May 2011 VA treatment record indicates that the Veteran had a "history of anemia" and recent low iron levels.  The record notes that the Veteran was started on a daily iron supplement.  October 2011 VA treatment records reveal the Veteran's history of intermittent dysphagia.  The records indicate that lab tests were performed and reveal diagnoses including iron deficiency and stable Barrett's esophagus.  EGD revealed Barrett's esophagus and a hyperplastic gastric polyp.

A March 2012 VA examination record reveals a diagnosis of Barrett's esophagus.  The record reveals the Veteran's history of constant dull stomach pain and heartburn sensation.  He estimated that these symptoms are 2/10 on a daily basis and reported exacerbations two to three times a week with pain at 7/10.  He indicated that the pain was improved by liquid antacid and a slice of bread.  He also reported regurgitation of acid four to five times per week and vomiting two to three times per week which was associated with meals.  The record notes that the Veteran had a 15 pound weight gain since April 2010 and that there was no evidence of anemia based on review of laboratory work.  The examiner noted that the condition required continuous medication.  The examiner further noted that the condition resulted in persistently recurrent epigastric distress, regurgitation, sleep disturbance caused by esophageal reflux, and recurrent vomiting less than once a day.  The examiner found the condition did not result in symptoms including substernal arm or shoulder pain, anemia, weight loss, hematemesis, or melena.  There was also no evidence of esophageal stricture, spasm, or diverticulum.  The examiner further found that the condition did not impact the Veteran's ability to work.  

After a review of the evidence of record, to include records not cited in this decision, the Board concludes that a higher rating is not warranted under Diagnostic Code 7307 because the evidence never shows hemorrhage or large ulcerated or eroded areas.  A higher rating is also not warranted under Diagnostic Code 7346.  The evidence never shows hematemesis or melena, and anemia is never diagnosed, though blood work is often conducted.  There is no evidence of "material weight loss:" although there is episodic weight loss, the Veteran's weight fluctuates throughout the appellate period and the record, notably the Veteran's own histories, suggests that the weight loss is not due to the gastrointestinal disorder.  Additionally, although the record reveals histories of pain and vomiting, these symptoms are already considered in the current rating.  Moreover, the evidence does not otherwise suggest that the disability is productive of severe impairment of health.  The record includes no findings or histories indicative of severe impairment of health due to the gastrointestinal disability, to include evidence of periodic inability to ingest or sustain sustenance or nutrients.  Rather, the evidence indicates that the Barrett's esophagus is stable and the symptoms associated with the Barrett's esophagus and GERD are generally controlled.   

Other potentially applicable diagnostic codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).   The record indicates that the Barrett's esophagus is associated with benign gastric polyps.  Diagnostic Code 7344, which rates benign neoplasms, exclusive of skin growths, states that the neoplasms are to be evaluated under an appropriate diagnostic code, depending on predominant disability or the specific residuals after treatment.  The Board finds no diagnostic code other than those considered above is applicable in this case.  The record does not suggest the existence of any symptoms or disability which might warrant a separate or higher schedular rating.  Furthermore, the Veteran has not specifically indicated, and the record does not reflect, that his service-connected Barrett's esophagus, which is the only service-connected disability that is rated presently on appeal, prevents him from obtaining and/or maintaining employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds the manifestations of the Veteran's Barrett's esophagus are not so unusual or exceptional in nature as to render the rating inadequate.  The criteria by which the Veteran's disability is evaluated specifically contemplate the level of impairment caused by the Barrett's esophagus.  As demonstrated by the evidence of record, the Veteran's Barrett's esophagus is not manifested by severe hemorrhages, large ulcerated, or eroded areas, or symptoms resulting in severe impairment of health.  When comparing this with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's Barrett's esophagus is not inadequate.  An evaluation greater than 30 percent is provided for certain manifestations, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Furthermore, the evidence does not suggest the existence of associated symptoms which have not been, and should be, considered, and there is no evidence of associated occupational impairment.  Therefore, the schedular evaluation is adequate and no referral is required. 

After review of the evidence of record, the evidence of record does not show that a rating in excess of 30 percent is warranted for the Veteran's service-connected Barrett's esophagus, at any time during the period pertinent to this appeal.  See Hart, 21 Vet. App. at 505.  The evidence shows no distinct periods of time during the rating period in which the Veteran's symptoms have varied to such an extent that ratings greater or less than those assigned would be warranted.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt 

doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus type II is denied.  

An increased rating for Barrett's esophagus is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


